DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 08MAR2022 has been entered. Applicant’s amendments have overcome each and every 112(b), 103 rejections and claim objections previously set forth in the Non-Final Office Action mailed 08SEPT2021.
Applicant's arguments filed 08MAR2022 have been fully considered.
Regarding the arguments, it appears that devulcanization of used tires, be it using chemicals or thermo-mechanical treatment, is conventional in rubber regeneration (see e.g. TAO 2013) as well as the particle size of about 500 microns. Furthermore, Applicant’s intended use is also known. 
Regarding the drawings, which are appreciated, it would be helpful to cite the source of the reference material from which the prior art is taken.
CLAIMS ENTERED
Regarding claims 10-13, the claims should have a status as either “cancelled” with no text or “withdrawn” with the text.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
Claim Interpretation
The claim term “rubber regenerate” is interpreted as devulcanized rubber using thermo-mechanical treatment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim is dependent on independent claim 1, which requires an average size of the mechanically activated rubber regenerate to be 500 microns, which is a narrow range. Claim 2 broadens the range to 0.1 to 1 mm and thus fails to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over DASHER (US 2966468) in view of Mesh to Micron Conversion Chart.
Regarding claims 1-2,5,9,14, DASHER teaches a process of reclaiming scrap vulcanized rubber (title) from automobile tires (C2/L13) which results in a rubber-based substance capable of the intended use of removing materials from an aqueous surface comprising:

about 13% carbon (C2/L25), which anticipates the claimed range of 10-25% carbon; and,
about 2% sulfur (C3/L17; 3 parts of sulfur in about 161 parts total), which anticipates the claimed range of 0.5-4% sulfur;
wherein the structure would inherently be amorphous, free of pores, and particles with a flaky surface via thermo-mechanical action (C1/L25-31); and,
wherein the average size is about 40 mesh (C5/L2-3; about 420 microns; see Mesh to Micron Conversion Chart).
Regarding the amount synthetic rubber regenerate, the value of 87% is “close enough” to the claimed range of 60-85% without being significantly different.
Regarding the average size of particles, the particles size may be optimized as desired. 
The amount synthetic rubber regenerate and particle size has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Note that the temperature is a method of manufacture and does not impart structure to the claims.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DASHER (US 2966468) in view of Mesh to Micron Conversion Chart and evidenced by WINKLER (US 3567660).
Regarding claim 4, DASHER’s rubber-based substance is inherently hydrophobic and is capable of swelling (see WINKLER C2/L33-42).
DASHER’s rubber-based substance has the same structure. This includes the property of water saturation. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777